R. T. Gee was survivor of the firm of Gee & Humphries and also administrator of his deceased partner. Pending action for settlement of Humphries’ estate, Gee accounted for balance due by himself as survivor to the intestate’s 'estate, some of the creditors being present; and the master’s report upon this accounting was confirmed by Judge Fraser. Subsequently some of the creditors of intestate, who had no notice of this reference and decree, moved to vacate this order. Judge Pressley refused this motion, (1) for want of jurisdiction to review Judge Fraser’s order ; and (2) because the affidavits were not sufficient to sustain the facts alleged. These creditors appealed from this order, alleging error only in the first ground. Held — ■
*607March 20, 1888.
J. C. Wallace, for appellant.
William Munro, contra.
1. That if the judgment be correct, it will not be reversed even if based upon an erroneous ground.
2. The decree of Judge Fraser could not be set aside, as it was binding upon those creditors who had notice of it. It might have been held, on a proper ease made, not binding upon those who were without notice.
3. When the administrator accounts as such, he will be chargeable with the balance so found in his hands as survivor; and at such accounting these appellants may raise the point Avhether they are bound by the balance heretofore found.
Order below affirmed. Opinion by
Mr. Justice McIver,